DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument filed July 5th 2022 with respect to the USC103 rejection have been fully considered but they are not persuasive.

Applicant asserts that the claimed invention is not taught entirely by the prior art references. The examiner respectfully disagrees with this based on the teachings from Suzuki that discloses a communication apparatus configured to control communication between a first apparatus and a second apparatus, the communication apparatus includes a processor that operates to acquire a position of a boarding point for a user and a current position of a target vehicle to be dispatched to the user. The applicant specifically asserts that the prior art reference does not teach the sending of position identifying information for identifying a position at which the user intends to board the autonomous driving vehicle to the user terminal via the communication circuit. See Suzuki [0028] “the first apparatus (vehicle control apparatus 200) and the second apparatus (user terminal apparatus 300), which is carried by a user, perform communication by exchange of information”. This describes the communication between the autonomous vehicle and the user, where the information may be the position identifying. See Suzuki [0034] “the vehicle control apparatus 200 according to one or more embodiments of the present invention includes the communication device 40, the detection device 50, a sensor 60, a vehicle controller 70, a driving device 80, a steering device 90, an output device 110, and a navigation device 120. These devices which constitute the vehicle control apparatus 200 are connected to one another via a controller area network (CAN) or other onboard LAN to mutually exchange information”. See Suzuki [0035] “The detection device 50 detects the situation around the target vehicle V1. The detection device 50 detects the existence and location of a target object existing around the target vehicle V1”. The detected situation around the vehicle may include position identifying information for identifying a position. The detection device works as the position identifying component of the vehicle control apparatus to achieve the function of identifying a position of a user and the sensor 60 identifies the position of the autonomous vehicle and this teaches the identification of the position of the user so the autonomous vehicle may arrive closer to the user. See also Suzuki [0063] “The processor 10 generates the target vehicle information GM at the identification timing at which the request for the target vehicle information GM is received from the user UM. The processor 10 generates the target vehicle information GM in response to the request from the user UM and presents the target vehicle information GM to the user UM”. The prior art teaches the position identifying information that is communicated between the autonomous vehicle and user for the autonomous vehicle to come closer to the user as mentioned in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20210264783) in view of Venkatraman (US 20190166473)

	Regarding claim 1, Suzuki teaches a travel control device comprising: a communication circuit configured to be communicable with an autonomous driving vehicle and a user terminal that a user who intends to board the autonomous driving vehicle has; (Suzuki, see fig. 1, items 100, 200 & 300) and processing circuitry configured to make the autonomous driving vehicle travel in such a way that the autonomous driving vehicle arrives at a specified position specified by the user, ( Suzuki [0033] “The vehicle control apparatus 200 according to one or more embodiments of the present invention controls the vehicle to execute autonomous traveling”. See also Suzuki [0058] “The processor 10 acquires the position of the boarding point at which the user boards the target vehicle reserved by the user. The processor 10 acquires information including the current position of the target vehicle on which the user is to board (for which the user has reserved boarding)”.) and requesting sending of position identifying information for identifying a position at which the user intends to board the autonomous driving vehicle to the user terminal via the communication circuit, (Suzuki [0054] “The communication apparatus 100 includes a boarding point acquisition unit configured to acquire the position of a boarding point for a user, a vehicle information acquisition unit configured to acquire the current position of the target vehicle to be dispatched to the user. The communication control unit configured to perform control so as to transmit the target vehicle information to the user terminal”. See also Suzuki [0055] “The boarding point acquisition unit and vehicle information acquisition unit of the processor 10 achieve a function of acquiring information. The target vehicle information generation unit of the processor 10 achieves a function of generating information”.)  and when receiving the position identifying information via the communication circuit, change a position of the autonomous driving vehicle, based on the position identifying information in such a way that the autonomous driving vehicle comes close to the user. (Suzuki [0063] “If the location/situation of the target vehicle V1 cannot be confirmed when the user UM comes close to the vicinity of the boarding point PP, or if the user UM may delay in the arrival at the boarding point PP, the user UM can confirm the location/situation of the target vehicle V1. The processor 10 generates the target vehicle information GM in response to the request from the user UM and presents the target vehicle information GM to the user UM. The user UM can confirm the target vehicle information GM at the timing at which the user UM desires to confirm the location of the target vehicle V1”.)

Suzuki does not specifically teach the control device to perform when the autonomous driving vehicle has reached a predetermined range from the specified position, transmit an information sending request notifying the user terminal that the autonomous driving vehicle has reached a vicinity of the specified position.

However, Venkatraman discloses an apparatus in a transport vehicle that responds to a request from a mobile device. The apparatus includes location update techniques to enable a transport vehicle to navigate to a mobile device, the apparatus teaches when the autonomous driving vehicle has reached a predetermined range from the specified position, transmit an information sending request notifying the user terminal that the autonomous driving vehicle has reached a vicinity of the specified position. (See Venkatraman fig. 7, item 760 where the when the autonomous vehicle reaches a position, a transmission is sent to the user terminal)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Suzuki with the learnings from Venkatraman to enable safe and efficient passenger pick-up. This would be achieved due to the communication between the user and dispatched autonomous vehicle.


	Regarding claim 2, Suzuki as modified by Venkatraman teaches the travel control device according to claim 1, wherein the position identifying information is a user periphery image depicting a peripheral region around the user. (Suzuki [0073] “The target vehicle information GM includes the imaging direction information DS indicating the imaging direction with reference to the target vehicle V1; therefore, the user UM can determine the imaging direction of the onboard camera or cameras 51 and can specify the target vehicle V1 with reference to the target vehicle information GM in which the captured image GF is used”.)

	Regarding claim 3, Suzuki as modified by Venkatraman teaches the travel control device according to claim 2, wherein the processing circuitry is further configured to acquire a vehicle periphery image that is captured by a camera disposed on the autonomous driving vehicle and depicts a peripheral region around the autonomous driving vehicle, and in a change in a position of the autonomous driving vehicle, change the position of the autonomous driving vehicle in such a way that a relevance level between the user periphery image and the vehicle periphery image increases. (Suzuki [0085] “the processor 10 acquires the current position of the target vehicle V1. In step S102, the processor 10 acquires the captured image GF from a camera 51. When there is a plurality of cameras 51, identification information including the arrangement information of the cameras 51 (information on the positions at which the cameras 51 are provided) is acquired together with the captured images GF. In step S103, the processor 10 acquires the vehicle information such as the traveling direction and speed of the target vehicle”.)

	Regarding claim 4, Suzuki as modified by Venkatraman teaches the travel control device according to claim 3, wherein the processing circuitry is further configured to, in transmission of the information sending request, request transmission of an image of an opposite side of a position of the user to a side on which the autonomous driving vehicle travels. (Suzuki [0082] “The processor 10 generates the target vehicle information GM including a three-dimensional projection image obtained by projecting the captured images GF, which are captured by the plurality of the cameras 51 of the target vehicle V1, to three-dimensional coordinates”.)

	Regarding claim 5, Suzuki as modified by Venkatraman teaches the travel control device according to claim 2, wherein the processing circuitry is further configured to acquire a vehicle periphery image depicting a peripheral region around the autonomous driving vehicle from a route image server storing, in association with position information, periphery images on a route along which the autonomous driving vehicle travels via the communication circuit, (Venkatraman [0024] “location server 160 may provide assistance data to mobile device 100 and/or transport vehicle 180 to enable or enhance the ability of mobile device 100 and/or transport vehicle 180 to determine its location. In an embodiment, location server 160 may determine the location of mobile device 100 and/or transport vehicle 180 based upon signals, photos, sensor input or other data obtained at the mobile device 100 or at the transport vehicle 180”.) and, in a change in a position of the autonomous driving vehicle, make the autonomous driving vehicle move in such a way that a relevance level between the user periphery image and the vehicle periphery image increases. (Suzuki, see fig. 4A-4F that depict where the vehicle navigates to the requesting user by the increasing relevancy of the periphery images.)

	Regarding claim 6, Suzuki as modified by Venkatraman teaches the travel control device according to claim 5, wherein the processing circuitry is further configured to, in transmission of the information sending request, request transmission of an image of an opposite side of a position of the user to a side on which the autonomous driving vehicle travels. (Venkatraman [0047] “the at least one photo may of potential passenger(s) 190, or of the environment around potential passenger(s) 190 or both. The at least one photo may be utilized, in an embodiment, to determine location of potential passenger 190 by matching the surrounding environment in a photo sent by mobile device 100”.)

	Regarding claim 7, Suzuki as modified by Venkatraman teaches the travel control device according to claim 2, wherein the processing circuitry is further configured to, in a change in a position of the autonomous driving vehicle, make the autonomous driving vehicle move in such a way that the autonomous driving vehicle comes close to a position identified based on a feature extracted from the user periphery image. (Venkatraman [0072] “The processor 10 makes matching between the features of face information, which is preliminarily registered by the user, and the features of a person's face included in the captured image GF to determine the location of the user UM. The target vehicle information GM is generated using the captured image GF including an image of the face of the user UM. The traveling direction of the target vehicle V1 can be determined with reference to the captured image GF including the face of the user UM, and the target vehicle V1 can be specified”.)

	Regarding claim 8, Suzuki as modified by Venkatraman teaches the travel control device according to claim 1, wherein the position identifying information is a name of a building in a peripheral region around the user. (Venkatraman [0040] “In an embodiment, photos may be used for image matching, facial identification/matching, environment or landmark recognition and/or matching, and feature identification/matching, either implemented on the mobile device 100, on transport vehicle 180 or on dispatch server 140”.)

	Regarding claim 9, Suzuki as modified by Venkatraman teaches the travel control device according to claim 8, wherein the processing circuitry is further configured to, in a change in a position of the autonomous driving vehicle, make the autonomous driving vehicle move in such a way that the autonomous driving vehicle comes close to a position identified based on a name of a building in a peripheral region around the user. (Suzuki [0058] “The processor 10 acquires the position of the boarding point at which the user boards the target vehicle reserved by the user. The processor 10 acquires information including the current position of the target vehicle on which the user is to board (for which the user has reserved boarding). The position of the target vehicle is detected by the position detection device 121 of the navigation device 120. Information on the target vehicle includes the vehicle speed and acceleration of the target vehicle”.) 

	Regarding claim 10, Suzuki as modified by Venkatraman teaches the travel control device according to claim 1, wherein the position identifying information is a coordinate information corresponding to a position of the user. (Venkatraman [0032] “Mobile device 100 may contain a GNSS receiver (270) and GNSS antenna 272. The GNSS receiver 270 may measure various signals 274 received from satellites belonging to an SPS or Global Navigation Satellite System (GNSS) such as GPS, GLONASS, Galileo and/or Beidou”.)

	Regarding claim 11, Suzuki as modified by Venkatraman teaches the travel control device according to claim 10, wherein the processing circuitry is further configured to, in a change in a position of the autonomous driving vehicle, make the autonomous driving vehicle move in such a way that a position of the autonomous driving vehicle comes close to a position indicated by the coordinate information. (Venkatraman [0038] “Transport vehicle 180 may contain a GNSS receiver (470) and GNSS antenna 472. The GNSS receiver 470 may measure various signals 474 received from satellites belonging to an SPS or Global Navigation Satellite System (GNSS) such as GPS, GLONASS, Galileo and/or Beidou. These signal measurements may be utilized to determine location either alone or in combination with terrestrial signals such as WAN, WLAN and PAN signals”.)

Regarding claim 12, the claim is directed toward a method that is configured to the device as claimed in claim 1. The cited portions of Suzuki & Venkatraman used in the rejection of claim 1 disclose where the device performs the claimed methods as cited in claim 12. Therefore claim 12 is rejected under the same rational as claim 1.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a travel control device and travel control method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661